DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3 and 22 in the reply filed on 06/07/2022 is acknowledged.

Claims 4-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022.

Response to Amendment
In response to the amendment received on 06/07/2022:
Claims 1-3, 22-24 are currently examined.  
Claims 20-21 are cancelled.
Claims 23-24 are newly added.
Claims 14-19 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lischer et al. (GB 480740 A) (“Lischer” hereinafter, wherein “L” refers to the line numbers).

Regarding claim 1, Lischer teaches a cellulose-based aggregate admix product (see Lischer at L25-40 teaching fibrous materials are moistened and… clay is then added in small particles… and the mass is mixed together so that the individual particles are coated with… clay…. After the fibre particles have been coated with… clay… lime is added and mixed… the mass is then ready to be used as a filling material for concrete), thus the mass that is ready for used as a filling material for concrete is taken to meet the claimed limitations, comprising
a cellulose material (see Lischer at L67 teaching sawdust), wherein sawdust is taken to meet the claimed cellulose material,
substantially coated and impregnated with fine clay (see Lischer at L68 teaching loam or clay, and see Lischer at L25-31 teaching according to the present disclosure the fibrous materials are moistened and… clay is then added in small particles and dry, and the mass is mixed together so that the individual fibre particles are coated with… clay), wherein the small particles of clay is taken to meet the claimed fine clay because it is small enough to coat the fibrous materials.  Additionally, coating the individual fibre particles of fine clay is taken to meet the claimed “coated and impregnated” because coating the individual fibre particles of fine clay implies a saturated amount of clay or impregnation of clay on the fibre particles, and 
mineral particulates (see Lischer at L69 teaching lime, and see Lischer at L36-43 teaching after the fibre particles have been coated with… clay by mixing… lime, and preferably non-hydraulic lime, is added and the mass is further mixed… this mass is then ready to be used as a filling material for concrete and it can be kept stored for a considerable time), wherein lime is taken to meet mineral particulates because lime is generally from limestone (a sedimentary rock composed of minerals).









Regarding claims 2 and 3, Lischer teaches the limitations as applied to claim 1 above, and further teaches wherein the cellulose material is coated and impregnated with fine clay and mineral particulates (please see claim 1 rejection as it applies here as well).
The recitations “by injecting an emulsion of fine clay and mineral particulates into a pressurized chamber containing hydrated cellulose fibers” in claim 2, and “by forcing raw clay particulates into hydrated cellulose fibers” in claim 3 are being treated as product-by-process limitations, therefore it is not seen to differ structurally from the applied prior art of Lischer because "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (see MPEP § 2113.I).










Regarding claim 22, Lischer teaches a concrete product (see Lischer at L43-45 teaching for making the concrete, cement or cement and sand is added the usual way, and see Lischer at L63-66 teaching a typical example of a material made by the process according to the present disclosure may have the following composition), wherein the example material (or embodiment) is taken to meet the claimed concrete product based on the structure (or composition) as outlined below, comprising
cement (see Lischer at L70 teaching cement),
a cellulose material (see Lischer at L67 teaching sawdust), wherein sawdust is taken to meet the claimed cellulose material,
substantially coated and impregnated with fine clay (see Lischer at L68 teaching loam or clay, and see Lischer at L25-31 teaching according to the present disclosure the fibrous materials are moistened and… clay is then added in small particles and dry, and the mass is mixed together so that the individual fibre particles are coated with… clay), wherein the small particles of clay is taken to meet the claimed fine clay because it is small enough to coat the fibrous materials.  Additionally, coating the individual fibre particles of fine clay is taken to meet the claimed “coated and impregnated” because coating the individual fibre particles of fine clay implies a saturated amount of clay or impregnation of clay on the fibre particles, and 
mineral particulates (see Lischer at L69 teaching lime, and see Lischer at L36-43 teaching after the fibre particles have been coated with… clay by mixing… lime, and preferably non-hydraulic lime, is added and the mass is further mixed… this mass is then ready to be used as a filling material for concrete and it can be kept stored for a considerable time), wherein lime is taken to meet mineral particulates because lime is generally from limestone (a sedimentary rock composed of minerals).

Regarding claim 23, Lischer teaches the limitations as applied to claim 1 above, and as mentioned Lischer teaches sawdust (see Lischer at L67 teaching sawdust), thus meeting the claimed wherein the cellulose material comprises cellulose fibers selected from the group consisting of sawdust.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lischer in view of Ryder et al. (GB 2300471 A) (“Ryder” hereinafter).

Regarding claim 24, Lischer teaches the limitations as applied to claim 1 above, and further teaches the advantage… owing to the admixture of the… clay, the fibre particles do not lose their insulating properties, but on the contrary these properties are improved, and the fibre particles remain completely preserved in the… clay (see Lischer at L46-52).  Lischer also teaches for making the concrete, cement or cement and sand is added the usual way (Lischer at L43-45). 
Lischer does not explicitly teach further comprising at least one additive selected from the group consisting of sand, gravel, graphene, crystalline expander, carbon-based materials, silt, peat, loam, chalk, fly ash, recycled paper, phosphate, lime, calcium, magnesium, sugars, lignin, vegetable and animal proteins, almond flour, coconut flour, buckwheat flour, teff flour, quinoa flour, corn flour, wheat flour, barley flour, rice flour, rye flour, tree sap, syrup, sugars, tars, nut shells, nut husks, corn husks, grass clippings, any by product from the production of rice, wheat, and other grain, ethylene glycol derivatives, ionic water, salt, acids, alkaline, alcohol, bleach, and biodegradable surfactants.
Like Lischer, Ryder teaches a composition comprising sawdust and lime (see Ryder at page 2, paragraph 1 teaching a composite material comprises a mixture of cellulosic material, grout and lime, and see Ryder at page 1, paragraphs 2 and 6 teaching the first component comprises a substantially cellulosic material… the first component comprises particles of wood, and conveniently comprises sawdust).  Grout is taken to meet the claimed further comprising at least one additive selected from the group consisting of sand because Ryder teaches tile grout comprising white cement, finely ground sand and other known components (see Ryder at page 1, paragraph 7), thus grout comprises sand.  This is consistent with Lischer because Lischer teaches that sand can be added with the composition when making the concrete.
Additionally, like Lischer, Ryder teaches that the composition demonstrates insulating properties (see Ryder at page 4, paragraph 4 teaching the dried material exhibits a considerable resistance to fire and also exhibits substantial heat insulation properties… accordingly, it envisaged that the preformed articles may be… employed as insulation material in a wide variety of circumstances).  Ryder also teaches that the material appears to be stable, such that it does not seemingly deteriorate with time (see Ryder at page 4, paragraph 4).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that grout that comprises sand, is known as a component in a composite material that comprises a mixture of cellulosic material, grout and lime, and is suitable for insulation materials.
As such, one of ordinary skill in the art would appreciate that Ryder teaches grout that comprises sand, as a component in a composition comprising sawdust and lime because the addition of grout is suitable for its intended purpose; the composition appears to be stable and exhibits considerable resistance to fire with heat insulation properties, and seek those advantages by adding grout comprising sand in the composition of Lischer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add grout comprising sand as taught by Ryder in the composition of Lischer because the addition of grout is suitable for its intended purpose, and the composition appears to be stable and exhibits considerable resistance to fire with heat insulation properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/583,200 (“’200” hereinafter) in view of Lischer. 





















Regarding claim 22, the claim is directed towards a concrete product (see ‘200 at claims 1 and 2 claiming an insulative fire-retardant construction component), wherein the insulative fire-retardant construction component is taken to meet the claimed concrete product, comprising:
cement (see ‘200 at claim 2 claiming further comprising cement); and
a cellulose-based aggregate admix composed of a cellulose material substantially coated and impregnated with fine clay (see ‘200 at claim 1 claiming comprising a cellulose material impregnated with fine clay), wherein the cellulose material impregnated with fine clay is broadly interpreted as coated and impregnated with fine clay because impregnation of fine clay implies that the cellulose material is saturated with fine clay, and is also coated with fine clay.
‘200 does not explicitly claim mineral particulates.
Like ‘200, Lischer teaches a composition comprising cellulose material, clay and cement (see Lischer at L63-70 teaching a typical example of a material made by the process according to the present disclosure may have the following composition… sawdust (taken to meet the claimed cellulose material)… clay… lime… cement), wherein lime is taken to meet mineral particulates because lime is generally from limestone (a sedimentary rock composed of minerals).
Lischer also teaches that it is already known to treat sawdust… with lime, before they are mixed with cement to form concrete… fibrous materials however which have been treated with lime in this process require a comparatively large amount of cement added to them (see Lischer at L13-120).  
Furthermore, Lischer teaches the lime forms a binding medium between the… clay and the cement… since the… lime within the damp mass does not become detached even after a long time… and cement has to be added in small quantities… the resulting mass is a good and economical material for floors and roofing and partition slabs (see Lischer at L52-62).
As such, one of ordinary skill in the art would appreciate that Lischer teaches that the combination of sawdust, lime and clay results in the addition of small quantities of cement that produces economical materials, and seek those advantages by adding lime in the composition of ‘200.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have claimed the cellulose material of the ‘200 application to be coated and impregnated with fine clay and lime, as taught by Lischer, since the combination of cellulose material, lime and clay results in the need for the addition of smaller quantities of cement that helps produce more economical materials.

This is a provisional nonstatutory double patenting rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731